Mr. Justice Baldwin
delivered the opinion of the Court. .
This is an appeal from the decree of the district court of Missouri, on the petition of the plaintiffs, praying for the confirmation of.their claim to a tract of land, pursuant to the act of 1824, for the settlement of claims to land in that state.
•The petition was in due form, setting forth such a case as gave jurisdiction to the court below, who decided the claim to be invalid ; the appeal- is regularly taken according to the terms of the law. It is in full proof' that, on the 20th April, 1796, the lieutenant-governor of upper Louisiana, in consideration of the services rendered to the Spanish government by Antoine Soulard, the ancestor of the petitioners, made a concession or order of survey to him and his heirs forever, of a tract of land of ten thousand arpents, French measure, to be surveyed and located on any vacant land in the royal domain. Pursuant to this order, a survey'was made in February 1804, and recorded in the office of the surveyor-general of the district, in March following.
*105To the confirmation of this title various objections were made, on the ground that such concession was not authorized by the laws of Spain; but as they have all been fully considered and overruled in the numerous cases which have been decided by this Court, in claims to land in Florida, under the treaty with Spain, and in Missouri under the treaty with France, and the various acts of Congress on the subject; it is deemed unnecessary to notice them. To the survey no objections have been made, if the concession is valid ; of which we can have no doubt, consistently with the principles heretofore established by this court.
We are therefore of opinion, that the claims of the petitioners to the land described in their petition is a good and valid title thereto by the law of nations, the laws, usages, and customs of Spain, (under whose government the title originated,) the treaty between France and theUnited States for the cession of Louisiana, and the stipulations thereof, as well as the acts of Congress in relation thereto ; and that it ought to be confirmed to the petitioners agreeably to the prayer of their petition.
The Court doth therefore finally order, adjudge, and decree that the decree of the district court of Missouri be, and the same is hereby annulled and reversed, except as to such part or parts of the land surveyed to the said Souiard, pursuant to the aforesaid concession, as had been sold by the United States before the filing of the petitions in this case, as to which the decree of the district court is hereby affirmed, and the land so sold confirmed to the United States. And this Court, proceeding to render such decree as the district court ought to have rendered, doth further order, adjudge, and decree, that the title of the petitioners to all of said land embraced in said concession and survey, which has not been so sold by the United States, is valid by the laws and treaty aforesaid, and is hereby.confirmed to them, agreeably to said concession and survey. And the Court doth further order, adjudge, and decree, that the surveyor of the public lands in the state of Missouri shall cause the land specified therein and in this decree, to be surveyed at the expense of the petitioners, and to do such other acts thereon as are enjoined by law on such surveyor. Also, that such surveyor shall certify on the plots and certificates of such survey to be so made, what part or parts of *106the original survey of such land has been sold as aforesaid by the United States, together with the quantity thereof. Which being ascertained, the said petitioners, their heirs or legal representatives, shall have the right to enter the same quantity of land as shall be so certified to have been so sold by the United States, in any land office in the state of Missouri, after the same shall have been offered for sale, which entry shall be -made.conformábly to the act of Congress in such case made and provided.